Case 9:19-bk-11573-MB        Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17             Desc
                              Main Document    Page 1 of 26



  1 MICHAEL McCONNELL
    Michael.McConnell@kellyhart.com
 2 201 Main Street, Suite 2500
    Fort Worth, Texas 76102
 3 Telephone: (817)878-3569
    Facsimile: (817) 878-9769
 4
    Chapter 11 Trustee
 ~~
    ERIC P. ISRAEL (State Bar No. 132426]
 6 eisrael@danninggill.com
    AARON E. deLEEST (State Bar No. 216832)
 7 adeleest@danninggill.com
    DAMNING,GILL,ISRAEL & KRASNOFF,LLP
 8 1901 Avenue ofthe Stars, Suite 450
    Los Angeles, California 90067-6006
 9 Telephone: (310)277-0077
    Facsimile: (310)277-5735
10
    Proposed Attorneys for Michael A. McConnell,
1 1 Chapter 11 Trustee

12
                             UNITED STATES BANKRUPTCY COURT
13
                              CENTRAL DISTRICT OF CALIFORNIA
14
                                       NORTHERN DIVISION
15
                                                     Case No.: 9:19-bk-11573-MB
16
                                                     Chapter 11
17
                                                     CHAPTER 11 TRUSTEE'S NOTICE OF
18                                                   APPLICATION AND APPLICATION TO
                                                     1)EMPLOY CR3 PARTNERS,LLP AS
19                                                   RESTRUCTURING/FINANCIAL
                                                     ADVISOR AND 2) APPROVE
20                                                   ENGAGEMENT AGREEMENT; AND
                                                     STATEMENT OF DISINTERESTEDNESS
21
                                                        fNo Hearing Requiredl
22

23 TO THE HONORABLE MARTIN BARASH,UNITED STATES BANKRUPTCY JUDGE,

24 AND INTERESTED PARTIES:

25          PLEASE TAKE NOTICE THAT. Michael A. McConnell, the Chapter 11 trustee (the
26 "Trustee" or "applicant") ofthe estate of HVI Cat Canyon, Inc.(the "debtor"), will and hereby does

27 move the Court for an order authorizing him to employ CR3 Partners, LLP("CR3" or the "Firm")

28 as his restructuring/financial advisors and approve the Engagement Agreement, at the expense of

     1565588.2 26932                                1
Case 9:19-bk-11573-MB          Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                 Desc
                                Main Document    Page 2 of 26



1 the estate, effective as of October 21, 2019 (the "application").

2            The Trustee believes that good cause exists for the Trustee to employ CR3 as his

3 restructuring/financial advisor in this case. The Trustee needs the services of the Firm to advise the

4 Trustee and assume the role of CRO of the Debtor, among other responsibilities. The Firm has

5 substantial experience and expertise regarding restructuring matters and is well-qualified to

6 represent the Trustee. The terms of the Trustee's proposed retention of the Firm in this case is

7 reasonable.

8            Applicant respectfully requests that the Court enter an order authorizing the Trustee, based

9 upon the foregoing and pursuant to Section 327(a) of the Bankruptcy Code and Rule 2014(a) of the

10 Federal Rules of Bankruptcy Procedure, to employ the Firm as his restructuring/financial advisors

     and approve the Engagement Agreement, effective as of October 21, 2019, with compensation of

12 the Firm to be in accordance with the terms set forth herein.

13           The Trustee submits this application pursuant to Federal Rules of Bankruptcy Procedure

14 ("FRBP")2014 and Local Bankruptcy Rules("LBR")2014-1(b) and 9013-1(0).

15            The application is based upon this notice of application, the attached Memorandum of

16 Points and Authorities, the attached Statement of Disinterestedness, the complete files and records

17 of this case, and such other evidentiary matters as may be presented to the Court.

18            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013

19 1(0)(1)(A)(ii), any objection and request for hearing must be in writing and must be filed and

20 served within fourteen (14) days after of the date of mailing of this Notice, plus an additional3

21 days if this notice of motion was served by mail or pursuant to Fed. R. Civ. P. 5(b)(2)(D) or (F).

22 The response or opposition to the application shall be filed with the Bankruptcy Court and served

23 on the United States Trustee, at 1415 State Street, Suite 148, Santa Barbara, CA 93101, and

24 counsel for the Trustee, Eric P. Israel, at 1901 Avenue of the Stars, Suite 450, Los Angeles, CA

25 90067.

26 ///

27 ///

28 ///

      1565588.2 26932
 Case 9:19-bk-11573-MB          Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                  Desc
                                 Main Document    Page 3 of 26



1           If you fail to file a written response within fourteen days of the date of the service of this

2 notice, plus an additional 3 days if this notice of motion was served by mail or pursuant to Fed. R.

3 ' Civ. P. 5(b)(2)(D) or (F), the Court may treat such failure as a waiver of your right to oppose the

4 application and may grant the requested relief.

5

6 DATED: November ~ ~,2019                       DAMNING, GILL,ISRAEL & KRASNOFF,LLP

7

8                                                gy;          ~'-~
9                                                      ERIC P. ISRA L
                                                       Proposed Attorneys for Michael A. McConnell,
10                                                     Chapter 11 Trustee
11

12 Date of Mailing: November 14, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1565588.2 26932                                     3
 Case 9:19-bk-11573-MB          Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                 Desc
                                 Main Document    Page 4 of 26



 1                                             APPLICATION

2            Michael A. McConnell, the Chapter 11 trustee (the "Trustee" or "Applicant") for the estate

3 of HVI Cat Canyon, Inc.(the "debtor"), hereby applies for entry of an order under 11 U.S.C. §

4 327(a) authorizing the employment and retention of CR3 Partners, LLP("CR3" or the "Firm") as

5 his restructuring/financial advisor and to approve the Engagement Agreement, effective as of

6 October 21, 2019, as follows:

7

8 A.         The Bankruptcy Filing

9            On July 25, 2019 (the "Petition Date"), the debtor commenced this case by filing a

10 voluntary petition for relief under Chapter 11 of title 11 of the United States Code (the "Code").

1 1 The case was originally filed in the Southern District of New York. The case was transferred to the

12 Northern District of Texas, and then later to the Central District of California.

13           The debtor initially operated its business as a "debtor in possession," allowing it to exercise

14 substantially all rights of a trustee in the bankruptcy case. On or about October 16, 2019, the Court

15 entered its Agreed Order Granting Motionfor Appointment ofa Chapter 11 Trustee. On or about

16 October 21, 2019, the U.S. Trustee appointed Michael A. McConnell as the Chapter 11 Trustee for

17 the debtor's estate. On or about October 22, 2019, the Court entered an order approving the

18 appointment of Michael A. McConnell as the Chapter 11 trustee in this case.

19           The debtor is a Colorado corporation authorized to conduct business in the state of

20 California. It is the owner and operator of producing oil and gas interests in California. According

21 to the debtor, it "owns an approximately 100% working interest and an average 85%net revenue

22 interest in over 1,000 oil wells in the Santa Maria Valley of Santa Barbara County, North Belridge

23 in Kern County, and Richfield East Dome Unit in Orange County."' The debtor employs

24 approximately 50 individuals. The debtor has a long history of violations and issues with regulatory

25 agencies.

26

27 1 Docket no. 16, pp. 1-2, ¶ 2.

28

      1565588.2 26932                                   D
Case 9:19-bk-11573-MB              Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                 Desc
                                    Main Document    Page 5 of 26



 1              The debtor on its schedules listed secured claims in favor of several entities, including a

2 senior lien against all of its assets in favor of UBS,LLC ("UBS"). UBS advises that its lien

3 aggregates approximately $120 million. In contrast, the Trustee is advised that the Court recently

4 found that the debtor's assets were worth between $50 million and $75 million at a cash collateral

5 hearing. The debtor is a party to numerous key contracts with affiliates, including providing it

6 office and administrative services, trucking services, purchase of diluent and sale of its product.

7 UBS and others sought the appointment of a Chapter 11 trustee in this case.

8               As set forth below, by this application, the Trustee seeks to employ CR3 as his

9 restructuring/financial advisor, to assist the Trustee with respect to various issues, without

10 limitation, the matters detailed below.

11       B.     The Pronosed Retention of Restructuring/Financial Advisor; CR3 Partners. LLP

12               Applicant determined upon his investigation that it is necessary and appropriate to retain

13 restructuring/financial advisor to assist and advise the Trustee with respect to various matters

14 including, without limitation, the following:

15                         a.   assume the role of Chief Restructuring Officer of the Debtor, reporting to

16 you as Trustee of the Debtor;

17                         b.   Prepare a revised 13 week cash collateral budget;

1 g li                     c.   Examine the agreements with other entities and affiliates; determine if they

19 should continue, be modified, outsourced;

20                         d.   Assess staffing and priorities; resources and competence;

21                         e.   Evaluate corporate structure to see if other entities should be brought into the

22 HVI Cat Canyon, Inc. bankruptcy case;

23                         f.   Consider substantive consolidations issues;

24                         g.   Review costs to work over wells and prepare acost/benefit analysis and

25 plan;

26                         h.   Prepare a capital expenditure budget;

27                         i.    Evaluate unpaid royalties and impact/jeopardy to leases;

28                         j.    Review leases and review chain of title of parties;

         1565588.2 26932                                    5
Case 9:19-bk-11573-MB              Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                   Desc
                                    Main Document    Page 6 of 26



                        k.     Evaluate environmental issues and claims made by regulatory agencies;

21                      1.     Determine ultimate viability and prepare go-forward recommendations to the

3 Bankruptcy Trustee;
4                       m.     Assist the Bankruptcy Trustee with implementation of any operational

5 improvement opportunities identified;

6                       n.     Support Bankruptcy Trustee in addressing issues as they arise in the

7 bankruptcy case;

8                       o.     Assist the Bankruptcy Trustee in discussions with claimants in the

9 bankruptcy case as requested, and;
10                      p.     Provide advise and service on other matters as requested by the Bankruptcy

1 1 Trustee and agreed to by CR3.

12                      At this time, the Trustee holds no free and clear funds in the estate, as all funds are

13 cash collateral of UBS. A short-term carve-out for professional fees has been negotiated with
14 UBS covering the first 5 weeks of the Trustee's involvement, including sums for CR3. It is not
15 clear that fee and clear funds can be generated in this case after that or that future carve-outs will be

16 forthcoming, and there is no assurance that administrative fees and costs incurred could be paid,
17 including the fees of any professional employed by the estate. Notwithstanding this risk of
18 nonpayment, the Trustee was able to procure the services of CR3 as his restructuring/financial
19 advisor. Applicant proposes to retain CR3,effective as of October 21, 2019.
20
21 C.         The Firm's Qualifications and Services to be Rendered

22            CR3 specializes in restructuring and is well able to perform the required services. CR3 is

23 experienced in debtor/creditor matters including, among other things, the representation of
24 bankruptcy trustees and various interested parties who appear in bankruptcy cases. CR3 is
25 competent to perform the requisite services in this bankruptcy case. CR3's breadth of experience
26 and length of service in the community is described in its firm resume, a copy of which is attached
27 as Exhibit "1" to the Statement of Disinterestedness (the "Statement"), filed with this Application
28 and incorporated herein.
     1 565588.2 26932
Case 9:19-bk-11573-MB          Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                  Desc
                                Main Document    Page 7 of 26



1           CR3 has handled virtually every type of matter which may arise in the context of a

2 ~ bankruptcy case. CR3 has been retained as advisors for trustees in thousands of different

3 bankruptcy cases. CR3 and all of the professionals affiliated with it who will work on this

4 bankruptcy case are familiar with the Bankruptcy Code, Federal Rules of Bankruptcy Procedure

5 and the Local Bankruptcy Rules. CR3 will comply with the Bankruptcy Code and all applicable

6 rules in this bankruptcy case.

7           As of the date of the application, to the best of applicant's knowledge and after

8 consideration of the disclosures in the attached Statement, applicant believes that the Firm and all

 ~~ of its partners and associates are disinterested persons as that term is defined in 11 U.S.C.

10 §101(14), and neither the Firm nor any partners or associates of the Firm are connected with

1 1 applicant, the debtor, debtor's creditors, any other party in interest, their respective attorneys and

12 accountants, or to this estate, and has no relation to any bankruptcy judge presiding in this district,

13 the Clerk of the Court or any relation to the United States Trustee in this district, or any person

14 employed at the Court or the Office of the United States Trustee, nor does the Firm or its attorneys

15 represent or hold an adverse interest with respect to the debtor, any creditor, or to this estate.

16

17 D.        Terms of Proposed Employment

18           The Firm will render services to the Trustee at the Firm's regular hourly rates, which may

19 be subject to adjustment from time to time. The current hourly rates are set forth in the Statement

20 of Disinterestedness and in the Engagement Agreement. The Trustee and Firm have agreed,

21 subject to the Court's approval, to the terms of the Firm's employment in the case.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     1565588.2 26932                                     7
Case 9:19-bk-11573-MB           Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                Desc
                                 Main Document    Page 8 of 26



     ~.      Proposed Terms of Payment

2            Contemporaneously with the filing of this application, the Trustee intends to file a motion

3 to authorize the following procedures, which mirror the provisions ofthe Guide to Application for

4 Employment of Professionals and Treatment of Retainer promulgated by the Office ofthe United

5 States Trustee (the "Fee Guide"), for the Trustee and all of his professionals (including the Firm

6 and counsel for the Committee)to receive payments ofthe Firm's accruing fees and costs on a

7 monthly basis.

8                   1.      The Firm will file a copy ofthe Firm's monthly billing statements itemizing
            the fees and costs incurred by the Firm on behalf of the Trustee during the preceding month
9          ("Professional Fee Statement"), and will serve copies ofthe Professional Fee Statement
            upon the Debtor, the U.S. Trustee, those parties who request special notice in the Debtor's
10
            case, and upon any counsel for an official committee of unsecured creditors("Committee")
            if a Committee is appointed by the U.S. Trustee in this case and the Committee employs
            counsel, or, if not appointed, upon the creditors holding the 201argest general unsecured
12          claims in this case.

13                   2.      If no objection to the Professional Fee Statement is filed and served within
             ten(10)days after the service ofthe Professional Fee Statement, the Trustee shall pay to the
14
             Firm,from available free and clear or designated funds, 80% of such fees and costs, without
15           further notice, hearing or order ofthe Court. If a written objection to the Professional Fee
             Statement is filed by aparty-in-interest, the Trustee will not pay to the Firm the amount of
16           the disputed funds, until the objection has been resolved by the Court. Notwithstanding any
             objection to a Professional Fee Statement, the Firm may be paid any undisputed amount of
17           fees and costs represented by a Professional Fee Statement.
18
                     3.       No fees or costs paid to the Firm pursuant to the proposed monthly payment
19           procedures will be deemed to be allowed by the Court. No failure by any creditor or party-
             in-interest to object to any Professional Fee Statement will be deemed to be a waiver of any
20           objection to the Firm's fees and costs represented by such Professional Fee Statement. Any
             such objection will be reserved and may be asserted by any creditor or other party-in-
21           interest in connection with the filing of any fee application by the Firm. No fees or costs of
22           the Firm will be deemed to be allowed in this case, except only pursuant to an order ofthe
             Court with respect to a fee application filed by the Firm after notice and hearing.
23

24            The Firm intends to apply to this Court for compensation in conformity with the
25 requirements of Bankruptcy Code Sections 330 and 331. The Firm understands that its

26 compensation in the Debtor's case will be subject to the approval ofthe Court. Any interim

27 payments to the Firm pursuant to the proposed monthly payment procedure will be subject to

28 allowance by the Court, upon appropriate application and noticed hearing.

     1 565588.2 26932                                   g
Case 9:19-bk-11573-MB             Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                Desc
                                   Main Document    Page 9 of 26



 1             Periodically throughout the case, the Firm will file appropriate interim fee applications and

2 eventually a final fee application, seeking final allowance of all fees and costs. Upon allowance of

3 such fees and costs, the Trustee will pay to the Firm the difference between the amounts allowed to

4 the Firm and any interim compensation paid to the firm. The Firm understands and agrees that, if

5 aggregate interim payments made to the Firm exceed the amount that is ultimately allowed to the

6 Firm, the Firm will be required to, and will, promptly repay to the Trustee such difference.

7

8 F.           General Provisions/Disclosures

9              There will be no written employment agreement between applicant and CR3, apart from

10 this application, the Engagement Agreement, and the order entered upon this application. The only

1 1 source of payment of compensation for CR3 will be from this estate, as may be approved and

12 ordered paid by the Court after notice and hearing. No retainer has been paid or will be paid to

13 CR3.

14

15 G.          Prayer

16             WHEREFORE,applicant prays the Court to enter its order authorizing him to employ CR3

17 ' as his restructuring/financial advisor, effective as of October 21, 2019, as an administrative expense

18 in this bankruptcy case, approve the Engagement Agreement, and for such other and further relief

19 as may be determined just and proper.

20
                    d-'~-~
21 DATED: November ~,2019

22                                                                                 ELL
                                                         MICHAEL . M CO
23                                                       Chapter 11 Trustee

24

25

26

27

28 I

       1565588.1 26932
Case 9:19-bk-11573-MB            Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                Desc
                                 Main Document     Page 10 of 26


                       STATEMENT pF DISINTERESTEDNESS FOR EMPLpYMENT
                           OF PROFESSIONAL PERSON UNDER F.R.B.P. 2014
 2

 3         1.     Name, address and telephone number ofthe professional ("the Professional" or "the
     "Firm")submitting this Statement:
 4
                       CR3 Partners, LLP
 5                     6171 West Century Boulevard, Suite 350
 6                     Los Angeles, CA 90045
                       T: 800-728-7276
 7
                  Attached hereto as Exhibit "1" and incorporated by reference herein, is a copy ofthe
 8 resume for the Firm.

 9                The services to be rendered by the Professional in this case are (specify): See pages
          2.
   5 and 6 within the Application.
10
          3.      The terms and source ofthe proposed compensation and reimbursement of the
11
   Professional are (specify): See-pages 7 and 8 of the within Application and the Engagement
   Agreement. See Exhibit"A"to Engagement Agreement.
12
          4.      The nature and terms of retainer (i.e., nonrefundable versus an advance against fees)
13 held by the Professional are (specify): None

14                  The investigation of disinterestedness made by the Professional prior to submitting
             5.
     this Statement consisted of(specify): Conflicts check
15
           6.      The following is a complete description of all of the Professional's connections with
16 the debtor, principals ofthe debtor, insiders, the debtor's creditors, any other party or parties in
   interest, and their respective attorneys and accountants, the United States Trustee or any person
17
   employed in the Office ofthe United States Trustee (specify, attaching extra pages as necessary):
18                  The Professional is not a creditor, an equity security holder or an insider of the
            7.
     debtor, except as follows (specify, attaching extra pages as necessary): None
19
             8.      The Professional is not and was not, within two(2) years before the date of the
20
     filing ofthe petition herein, a director, officer or employee ofthe debtor.
21                  The Professional neither holds nor represents any interest materially adverse to the
           9.
   interest of the estate or of any class of creditors or equity security holders, by reason of any direct
22
   or indirect relationship to, connection with, or interest in, the debtor, or for any other reason, except
              (specify, attaching extra pages as necessary): None
23 as follows
           10.      Name, address and telephone number ofthe person signing this Statement on behalf
24
   of the Professional and the relationship of such person to the Professional (specify):
25                     Tim Skillman
26                     CR3 Partners, LLP
                       6171 West Century Boulevard, Suite 350
27                     Los Angeles, CA 90045
                       T: 800-728-7276
28

     1565588.2 26932                                   1~
Case 9:19-bk-11573-MB               Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                  Desc
                                    Main Document     Page 11 of 26




      1          11.    The Professional is not a relative or employee of the United States Trustee or a
           Bankruptcy Judge, except as follows (specify, attaching extra pages as necessary):
    2
                            None
   3
                    12.     Total number of attached pages of supporting documentation:9
   4
             13.    After conducting or supervising the investigation described in Paragraph 5 above,l
   5 declare under penalty of perjury under the laws ofthe United States of America,that the foregoing
     is mue and correct except that I declare that Paragzaphs 6 through 11 are stated on information and
   6 belief.

   7                Executed on November~~,2019, at Los Angeles, California.



   9

  10.                                                                TIM
  11

  12 I

  l.3

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
    i
 25 I

 z~!
 2~

 28''

        ~ ►565588.1 26932                                 11
Case 9:19-bk-11573-MB   Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17   Desc
                        Main Document     Page 12 of 26




                              EXHIBIT "1"

                                                                                  12
                                                     and Perfomance                                    ~ CR3 Partners ~ CR3 Partners LLC
11/8/2019                             Doc Turnaround
             Case 9:19-bk-11573-MB Financial 510 Filed    11/14/19 Entered 11/14/19 16:21:17                                                                  Desc
 CR3~Pnrtners LLC                      Main   Document        Page 13 of 26
    •   About Us
    •   Who We Help
    •   Services
    •   ~'rofessionals
    •   News &Events
    •     are rs
    •   Contact Us
             LinkedIn




 Overview

 CR3 Partners, LLC is a national turnaround and performance improvement firm. We assist, guide and
 collaborate with management teams facing any sort of transition, stress or distress.

 Who we are:
                                                                                                                                                                     credit
        "It rs not the critic who counts; not the man who points out how the strong man sttunbles, or where the doer of deeds could have done them better. The
                                                                                                                                                              short again
        belongs to the man who is actually in the arena, whose face is marred by dust and sweat and blood; who strives valiantly; who errs, who comes
                                                                                                                                                                great
        and again, because there is no effort without error and shortcoming; but who does aotually strive to do the deeds; who knows great enthusiasms, the
                          spends hunself in a worthy cause;  who at the best knows in the end the triumph of high achievement,  and who at the worst, if he fails, at least
        devorions; who
        fails while daring greatly, so that his place shall never be with those cold and rimid souls who neither know  victory nor      "
                                                                                                                                   defeat  —Theodore     Roosevelt

                                                                                                                                                   what it takes. We partner
 We are acutely aware of the pressures and challenges of building and running a business. Wa have all been there as Cx0 and we are respectful of
                                                                                                                                                       needed. We are
 with our clients for success by combining their skills and ours, by pushing and yielding, by striving and daring, and by being the compass when most
 guided in all of our work by  a number of core values  including dedication, honesty and accountability.
                                                                                                                                            obstacle, who do you want in
 When faced with a confusing set of options, when once again battling a recurring problem, when confronting a seemingly insurmountable
 the arena with you?

 What we do
                                                                                                                                                         management, or guiding
 Whether outlining strategies to accelerate growth, improving an operating inefficiency, solving a working capital shortfall, providing urgent crisis
                                                                                                                                                         for each situation. Our
 a company through a bankruptcy, our seasoned team of executives will quickly assess, stabilize and implement the best value-maximizing options
 team is relied upon by middle market companies nationwide who seek senior-level counsel, be it in an advisory or interim management role.
                                                                                                                                                   and serve as an officer, or
 As an independent advisory firm, our services and scope are not constrained by regulatory challenges which allows us to roll up our sleeves
                                             an objective advisor. Priced and structured for the middle   market, our partners are on the front line of an engagement from the
 guide an organization through a process as
 first discussion through completion of the work. We specialize in creative solutions with first rate, personalized service.




 About Us

    • Overview
    • The CR3 Brand
    • Industry   't s

 Who We Help

    • Business Owners and Management
    • Stakeholders
    • dushy~xpep rtise
    • Case Studies

 Services

    • Assessments
    • Performance Improvement
       ~ teriin Management
    • Restnichiring and Turnaround
    • Bankrupt y A visory.

 Learn more

    • Careers
    • News &Events
    . Contact Us                                                                                                                                                              13
                                                                                                                                                                               ~ ~2
https://www.cr3partners.com/overview/
11/8/2019      Case 9:19-bk-11573-MB                        Doc 510 Filed  11/14/19
                                                                     Tim Skillman          Entered
                                                                                  — CR3 Partners LLC 11/14/19 16:21:17                                    Desc
                                                            Main Document        Page 14 of 26




 NCWS




 Tym Skillman,Partner
                                                                                         management, consulting, aad finance expertise, He has 20 years ofexperience
 Tito Skillman is a highly experienced and successful senior executive with valuable
                                           in change management   , strategy development , and plan execution. Tim's demonstrated leadership in accountability, capital
 advising public and private companies
                                                   t}uough his commiknent    to developing and executing profitable growth strategy for his clients. Ha is active in the
 structure, and fittenciel apalysis is highlighted
                                                                          of the Board of Directors for the Association of Cartlfied'hunaround Professionals.
 restructuring community having served as a past officer and member
                                                                                       having served numerous boards including Goodwill of Southern LA County, Minority
 In addition to being committed to his clients, Tim is committed to his community
                                       the City of Los Angeles, Barbara  Ann   Karmanos  Cancer Institute, and Michigan Environmental Trust, Ltd.
 Business Development Agency of

 Representative Experience
                                                                                                    all aspects offinance, operations, and service delivery.
    •    President & CEQ ofprivate cloud design, engineering, and managed services. Managed
                                                                                                         and sale ofthe company to a private equity fum.
    •    ChiefRestructuring Officer of kitchen appliance compatty. Managed through a restructuring
                           servicing  company based  in Purse, India. Implemente  d structure and  oversight to prepare the company for IPO.
    •    CRO of mortgage
                                                                                               founder to take company from a concept to an operating business model.
    •    CFO and COO ofstationary fuel cell power generation company. Worked with the
                                                                      through a crisis in leaderslrip and prepared company for its parent becoming a federally insured bank.
    •    CEO of mortgage origination company. Managed company
                                                                                 through   various crises in and out of batilwptcy process.
    •    Advisor to several tier-one automotive suppliers. Managed companies


  Contact Informarion
  E-mail: tim.skillman(a3~~~rs.com
  Phone:±1.(~)393-63.~Z
  I,mkedTn ~ V and



  Industries
     •   Consumer Products
     •   Transportation
     •   Manufacturing
     •   Energy
     •   Oil &Gas
     •   Distribution & Logisrics



  Education &Certifications
     • B.A., University of Michigan
     • M.B.A, University of Michigan

  Tim Skillman, Partner
                                                                                                                                                                         14
                                                                                                                                                                               2~4
 https://www.cr3partners.com/professionals/rim-skillman/
                                                                          Advisory ~ CR3 Parters ~ CR3 Partners LLC
11/8/2019     Case 9:19-bk-11573-MB                        Doc 510    Filed
                                                               Bankruptcy     11/14/19        Entered      11/14/19 16:21:17                              Desc
 CR3 Partners LAC                                          Main Document             Page 15 of 26
    •   About Us
    •   Who We Halp
    •   Services
    •   ~'rofession~,ls
    •   News &Events
    •   Careers
    •   Contact Us
    • ~Linkedln




 Bankruptcy Advisory
 While bankruptcy protection or other legal avenues for protection are not generally perceived as the first line of defense for the majority of organizations, most legal
 remedies are precipitated by eternal factors including cash seizures by the bank, a significant creditor judgment, or interruption of vendor supply. Often a complex
 restructuring ofa business, its, capital structure, or its contracts cannot be negotiated out of court.

 CR3 professionals work with management teams to provide athird-party, objective point of view as to when a restructuring or tiunaround engagement is best
 accomplished by filing for bankruptcy protection or seeking other court-supervised support.

                               We guide and support clients through every part of the bankruptcy process.
                  •                                     Author communications plans for internal and external stakeholders
                                                                          Create schedules and statements
                                                                       Assemble exhibits for first day orders
                                                             Size, negotiate and source debtor in possession financing
                                                                         Submit monthly operating reports
                                                                 Assist and participate in hearings and testimony
                  •                                   Helg prepare disclosure statement and the Plan of Reorganization(POR)
                                                                        Get organizations back to business

 About Us

    • Qverview
    • The CR3 Brand
    • iridllSSis'~f'fill~L~S
 Who We Help

    •   Business Owners and Management
    •   Stakeholders
    •    i   t y~Pertise
    •   Case Studies

 Services

    •   Assessments
    •   ~formance Improvement
    •   Brterim Manage t
    •   Reshuchiring,3nd Turnaround
    •   IIanknipt~y Advisory,

 Learn more

    • Careers
    • News &Events
       ont t U~

 D 2017 CR3 Partners LLC




                                                                                                                                                                            15
h ttps:/lwww.cr3partners.com/bankruptcy-advisory/                                                                                                                            ~~~
Case 9:19-bk-11573-MB   Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17   Desc
                        Main Document     Page 16 of 26




                              EXHIBIT "2"

                                                                                  16
       Case 9:19-bk-11573-MB              Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                           Desc
                                          Main Document     Page 17 of 26




                                                Engagement Agreement

                                           CR3PARTNERS,LLC
                                                     and
      Michael   A. McConnell as Chapter 11 Bankr uptcy Trustee in the HVI Cat Canyon Bankruptcy Case

                                                                ") are CR3 Partners, LLC ("CR.3"), on the one hand,
 The parties to this Engagement Agreement(the "A~reement
                                                                 I Bankruptcy Trustee in the HVI Cat Canyon, Inc.
 and Michael McConnell solely in his capacity as Chapter 1
                                                             sor, the "Bankruptcv Trustee"), on the other hand. This
(the "Debtor") Bankruptcy case (together with any succes
                                                                     as its exclusive restructuring/financial advisor.
 Agreement confirms the Bankruptcy Trustee's retention of CR3
                                                                      terminated pursuant to paragraph 8(the "Term"),
        CR3's Services. From the date hereof until this Agreement is
                                                                         in the attached Exhibit A ("Work
        CR3 will provide services to the Bankruptcy Trustee as described
                                                                  d from time to time with the written approval of CR3
        Authorization"). The Work Authorization may be amende
                                                                       nt to this Agreement will be limited to those
         and the Bankruptcy Trustee. The services CR3 provides pursua
                                                                 the scope ofthe Work Authorization. Any additional
         services that the Bankruptcy Trustee may request within
                                                                         e will be the subject of a separate agreement
         services that CR3 may agree to provide to the Bankruptcy Truste
         between CR3 and the Bankruptcy Trustee


                                                                    ptcy Trustee each week for services performed, and
 2.      Compensation. CR3 will present an invoice to the Bankru
                                                                     week. Each invoice will be due upon presentment ro
         expenses incurred, under this Agreement for the preceding
                                                                ional Fee Statement procedures ofthe U.S. Trustee.
         the BanlGruptcy Trustee, after compliance with Profess
                                                                   are customary for similar work. The Work
         CR3 and the Bankruptcy Trustee agree that success fees
                                                             a success fee for performance meeting or exceeding
         Authorization may be.amended to include payment of
                                                               ("Success Fee"). The Success Fee, if earned, will
         certain parameters included in the Work Authorization
                                                                    Authorization, subject to further application
         be paid by the Bankruptcy Trustee as defined in the Work
         and bankruptcy court approval.
                                                                      e shall reimburse CR3 for all reasonable expenses
          Exaense Reimbursement. Each week the Bankruptcy Truste
                                                                 provide weekly summaries ofexpenses for which
          incurred in connection with this engagement. CR3 shall
                                                                    ts shall be handled under the Professional Fee
          reimbursement is requested by CR3. Expense reimbursemen
          Statement as well.


                                                                    party, by the Bankruptcy Trustee or any other person or
          Payments Generally. No amount payable to any third
                                                                      ment shall reduce or otherwise affect any amount
          entity in connection with the subject matter of this engage
                                                                       expenses to the Bankruptcy Trustee, and the
          payable hereunder. CR3 will submit invoices for fees and
                                                                 following receipt, after complying with Professional Fee
          Bankruptcy Trustee will pay such invoices promptly
          Statement Procedures.


  5.      Indemnification and Related Matters. None.




  1564532.1 26932



                                                                                                                              17
     Case 9:19-bk-11573-MB               Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                           Desc
                                         Main Document     Page 18 of 26




6.      information and Reliance. During the Term, the Bankruptcy Trustee will direct the Debtor to furnish CR3 with
        such information. regarding the business, financial condition and prospects ofthe Bankruptcy Trustee as CR3
        reasonably requests, all of which will be accurate and complete in all material respects at the time furnished, to
        the best of the Trustee's knowledge, other than projections, which will be prepared in good faith and based upon
        assumptions which, in light of the circumstances under which they are made, are reasonable. During the Term.,
        the Bankruptcy Trustee will direct the Debtor to promptly notify CR3 if it learns of any material misstatement ire,
        or material omission from, any information previously de]ivered to CR3. On an ongoing basis during the Tercn,
        the Bankruptcy Trustee will inform CR3 of any material developments or matters affecting the business, financial
        condition and prospects ofthe Bankruptcy Trustee that occur. In performing its services hereunder, CR3 shall be
        entitled to rely without investigation upon the accuracy of all information supplied to it by or on behalf ofthe
        Bankruptcy Truster, the Debtor or its advisors, and CR3 shall not in any respect be responsible for independently
        verifying the accuracy or completeness of any of such information (including by conducting any independent due
        diligence review).

        The Bankruptcy Trustee acknowledges that no reliance shall be placed on draft reports, conclusions or
        advice, whether oral or written, issued by CR3 as the same may be subject.to further work, revision and
        other factors which may result in such drafts being substantially different from any final report or advice
        issued.

       The Bankruptcy Trustee shall retain exclusive rights to ownership of all work output hereunder. 'V~~ork
       output includes reports issued pursuant to any Work Authorization, but excludes, among other things, all
       working papers of CR3 and any correspondence, memoranda,calculations, notes, etc. that CR3 may have
       used in the development of the reports above or such working papers or in the performance of any work
       covered by a Work Authorization.

        Upon termination of the engagement, papers and property that you have provided to CR3 will, at wour
        request, be returned to you. Copies of papers CR3 has created for you, which you may need but no longer
        have, will be made available to you. CR3 reserves the right to destroy any items described in this
        paragraph that CR3 retains after notice to the Bankruptcy Trustee.
                                                                                                                         to
        Governing Law; Venue; Waiver of Jury Trial. This Agreement and any claim related directly or indirectly
        this Agreement(including     any claim concerning  advice provided pursuant to this Agreement)  shall be governed
        and construed in accordance with the laws ofthe State of California (without giving regard to the conflicts of law
        provisions thereof. No such claim shall be commenced, prosecuted or continued in any forum other than the
        Bankruptcy Court handling the Debtor's case or the United States District Court for the Central District of
        California, and each of the Bankruptcy Trustee and CR3 hereby submits on behalf of itself and its successors and
        assigns to the jurisdiction ofsuch courts. The parties hereby waive on behalf of themselves and their successors
        and assigns any and all right to argue that this choice offorum provision is or has become unreasonable. The
        parties hereby wtive on behalf ofthemselves and their successors and assigns all right to trial by jury in any
        action, proceeding or counterclaim (whether based upon contract, tort or otherwise) related to or arising out o1'this
        Agreement or the engagement of CR3 pursuant to, or the performance by CR3 ofthe services contemplated by,
                                                                                                                       of the
        this Agreement. The parties agree that any dispute may be resolved as core matter and consent to the power
        Bankruptcy Court to enter a final order therein.




1564532.1 26932 Page 2
       Case 9:19-bk-11573-MB                  Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                                    Desc
                                              Main Document     Page 19 of 26




                                                                                                                   giving
8.      Termination. This Agreement may be terminated at any time by CR3 or the Bankruptcy Trustee by
        written notice to the other party, which termination will be effective upon   the non-term  inating party's receipt of
                                                                  shall pay CR3   all weekly   fees and expenses  due throu;h
        such notice. Upon termination, the Bankruptcy Trustee
                                                              and of Sections  2, 3, 5, 6, 7, 10 and  ]2 will survive any
        the termination date. The provisions of this Section
        expiration or termination of-this engagement.

        Personnel. [Deleted]


                                                                                                               cy Trustee
10.     Public Announcements. Notwithstanding the confidentially provisions of Section 12, the Bankrupt
                                      CR3   may ,publish an announc ement or "tombsto  ne" followin  g the completi  on oi'its
        acknowledges and agrees that
                                                                                                             to third parties,
        engagement, either in newspapers,journals, magazines, or other publications or by direct mailings
                                                                                                           Trustee, the
        whereby CR3 informs the public or such parties ofthe fact of its engagement by the Bankruptcy
                                                                                                           nature of the
        general nature ofthe services provided by CR3, the time period ofsuch engagement, the general
                                                                                                              ofthe
        business or industry in which the Bankruptcy Trustee is engaged, the relative size in financial terms
                                                                                                    of  CR3's engageme    nt
        Bankruptcy Trustee, and similar information that generally describes the nature and extent
        by the Bankruptcy Trustee.


                                                                                                                 either party without the
1 1.     Miscellaneous. This Agreement may not be assigned (other than by operation oflaw) by
                                                                       shall  inure  to the  benefit  of  and   be binding upon the
         prior written consent ofthe other. The provisions hereof
                                                                    of the  Bankrupt   cy  Trustee,   CR3    and  any   person entitled to
        successors, assigns, heirs and personal representatives
                                                                       acknowle    dge   and  agree  that  CR3    has  been   retained
         indemnity thereunder. The Bankruptcy Trustee and CR3
                                                              r to the  Bankrupt   cy  Trustee,   that their  respectiv   e rights  and
         under this Agreement as an independent contracto
                                                         nothing   herein  is intended   to  confer  any   rights  or remedies     upon  any
         obligations are contractual in nature and that
                                                      (includin g the managem    ent,   board   of directors   (or  similar   governin  g
         person other than the Bankruptcy Trustee
                                                                                                        it is understood and agreed
         body)and security holders ofthe Bankruptcy Trustee) as against CR3. In addition,
                                                                                                     between CR3 and any person
         that this Agreement and CR3's engagement do not create a fiduciary relationship
                                                                                                          governing body)and its
        (including the Bankruptcy Trustee, its management, its board of directors (or similar
                                                                                                    any fiduciary or other non-
         security holders), and the Bankruptcy Trustee disclaims any intention to impose
                                                                                                                 by CR3 is intended
         contractual obligations on CR3. Any advice or opinion, whether written or oral, provided
                                                                                                             nals  in considering the
         solely for the benefit and use of the Bankruptcy Trustee and other bankruptcy professio
                                                                                    le      and will   not  be  deemed    to have provided
         matters to which this Agreement relates. CR3 will not be responsib for
                                                                                            specialist  advice.    CR3    will  not, as part
         the Bankruptcy Trustee with any tax, accounting, actuarial, legal or other
                                                                                         or  appraisal  of,  or  provide   any   formal
         of any aspect of this engagement, undertake any independent valuation
                                                                                              Trustee  or  any   other  entity.   Any term
         opinion regarding, any assets, liabilities or the solvency of the Bankruptcy
                                                                                                  in  any  jurisdict  ion  shall  not affect
         or provision of this Agreement that is invalid or unenforceable in any situation
                                                                                             or the  validity   or enforceab   ility  of the
         the validity or enforceability of the remaining terms and provisions hereof
                                                                                             on.  This  Agreeme     nt does    not constitute
         offending term or provision in any other situation or in any other jurisdicti
                                                                                                      be obtained. This Agreement,
         a representation, warranty or agreement that a speciftc outcome or outcomes will
                                                                             by reference    in this Agreemen     t), incorporates the;
          including the Exhibits hereto (which are hereby incorporated
                                                                               hereof,   and  supersed   es all  previous    agreements or
         entire understanding of the parties regarding the subject matter
                                                                     oral.  No  waiver,    amendme    nt  or  other  modificat    ion of this
          understandings regarding the same, whether written or                                                                         t
                                                                         by each  party   to  be bound   thereby.     This   Agreemen
          Agreement shall be effective unless in writing and signed                                                                      of
                                                             each   of which   may   contain   one  or  nnore   signature   s and  each
          may be executed in any number of counterparts,                                                                               this
                                                       of which  shall constitut  e one   and  the same    instrumen   t.  Copies   of
          which shall be deemed an original, but all
                                                                                                    (or pages hereofl that have been
          Agreement with facsimile or electronic signatures and copies of this Agreement
                                                                                                          versions ofthis Agreement.
          transmitted electronically (e.g., by fax or .pd~ shall be deemed to be original signed




 1564532.1 26932 Page 3
      Case 9:19-bk-11573-MB              Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                            Desc
                                         Main Document     Page 20 of 26




12.      Confidentiality. CR3 shall use all confidential information provided to it by or on behalf of the Bankruptcy
        Trustee in connection with CR3's engagement hereunder (tlie "Confidential Information") solely for the purpose
        of providing the services which are the subject of this Agreement, and, except as contemplated in connection with
        such services and CR3's engagement hereunder, shall keep all Confidential Information confidential; provided,
        however,that nothing herein shall prevent CR3 or any of its Agents(as defined below)from disclosing any
        Confidential Information (i) pursuant to the order of any court or administrative agency or in any pending legal or
        administrative proceeding, or otherwise as required by applicable law, rule or regulation or legal or administrative
        process,(ii) upon the request or demand of any regulatory authority having jurisdiction over CR3 or any of its
        Agents,(iii) to CR3's or its affiliates' officers, directors, employees, legal counsel, independent auditors and other
        experts or agents who need to know such information and are informed of the confidential nature of such
        information, provided that they agree to be bound by these confidentiality provisions,(iv)to any of its affiliates
       (any ofthe persons described in clauses (iii) or(iv)to whom Confidential Information is disclosed,"AQents") or
       (v)far purposes of establishing a "due diligence" defense. The term Confidential Informarion does not include
        information that(A)is or becomes publicly available other than by reason of disclosure by CR3 in violation of
        this Section 12;(B)was in the possession of CR3 at the time of its disclosure by or on behalf of the Bankruptcy
        Trustee;(C)is acquired from a third party that is not, to CIr3's knowledge, prohibited from disclosing such
        information by an obligation of confidentiality to the Bankruptcy Trustee; or(D)is developed without reference
        to the Confidential Information. This Section 12 and the obligations hereunder shall survive the expiration or
        termination ofthis engagement for a period of one year and shall then terminate.


13.     Court Approval Required. The Agreement is subject to approval ofthe Bankruptcy Court.


                                              [Signature pagefollows.)




1564532.1 26932 Page 4

                                                                                                                                 2~
      Case 9:19-bk-11573-MB            Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17   Desc
                                       Main Document     Page 21 of 26




Agreed to this 31st       day of October, 2019 by:

Mic   el A. M      o     ell as Ban ruptcy Tr stee to HVI Cat Canyon,Inc.

B
Name: Michael A.          Co neU

 CR3 PARTNERS,LLC:


Name: Tim y Skillman
Title: Partner




1564532.1 26932 Page 5

                                                                                                 21
     Case 9:19-bk-11573-MB               Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17             Desc
                                         Main Document     Page 22 of 26




                                                 EXHIBIT A
                                                     to
                                           ENGAGEMENT AGREEMENT

                           CR3 PARTNERS,LLC
                                    and
MICHAEL MCCONNELL AS CHAPTE R 11 TRUSTEE OF HVI CAT CANYON,INC(DEBTOR)
                         WORK AUTHORIZATION

Scope of Work:

   1. Tim Skillman will assume the role of Chief Restructuring Officer ofthe Debtor, reporting to you as
        Trustee of the Debtor.
   2. Prepare a revised 13 week cash collateral budget
   3. Examine the agreements with other entities and affiliates; determine if they should continue, be
        modified, outsourced
   4. Assess staffing and priorities; resources and competence
   5. Evaluate corporate structure to see if other entities should be brought into the HVI Cat Canyon,Inc.
        bankruptcy case
   6. Consider substantive consolidation issues
   7. Review costs to work over wells and prepare a costlbenefit analysis and plan
   8. Prepare a capital expenditure budget based on item "6" above
   9. Evaluate unpaid royalties and impact/jeopardy to leases
   10. Review leases and see who has P&A liability —need to look at chain of title parties
   1 1. Evaluate environmental issues and claims made by regulatory agencies
   12. Determine ultimate viability and prepare go-forward recommendations to the Bankruptcy Trustee.
   13. Assist the Bankruptcy Trustee with implementation of any operational improvement opportunities
        identified;
   14. Support Bankruptcy Trustee in addressing issues as they arise in the bankruptcy case
   15. Assist the Bankruptcy Trustee in discussions with claimants in the bankruptcy case as requested and;
   16. Provide advice and service on other matters as requested by the Bankruptcy Trustee and agreed to by
        CR3.

Rates:
                                                                                                           s of
Tim Skillman will lead the engagement and may be assisted by additional personnel based on the conclusior►
                                                                            for engageme nt personnel  are as
the assessment and approved by the Bankruptcy Trustee. Hourly billing rates
follows:

            • William Snyder- $7S0
            • Tim Skillman - $670
            • James Baring- $450
            • Partners - $600 - $695
            • Staff- $350 to $450

                          CR3 personnel charge 50% of hourly rates for travel time, if required.


1564532.1 2.6932 Page 6

                                                                                                                  22
       Case 9:19-bk-11573-MB                    Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                                      Desc
                                                Main Document     Page 23 of 26



                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 TRUSTEE'S NOTICE OF
APPLICATION AND APPLICATION TO EMPLOY CR3 PARTNERS LLP AS RESTRUCTURING FINANCIAL ADVISOR•
AND STATEMENT OF DISINTERESTEDNESS will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF1: Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On November 14,
2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On November 14, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
HVI Cat Canyon, Inc.
630 Fifth Avenue
Suite 2410
New York, NY 10111


                                                                                       ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 14, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Served by Personal Delivery to be delivered by November 1 2019
The Honorable Martin R. Bash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Bin on 1S' Floor outside entry to Intake Section
Woodland Hills, CA 91367
                                                                                       ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing i,~true and



 November 14, 2019                        Vivian Servin
 Date                                     Printed Name




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                  Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                                       Desc
                                              Main Document     Page 24 of 26
                                    ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED $Y THE COURT VIA NOTICE OF ELECTRONIC FILING("NEF")


  •    William C Beall       will@beallandburkhardt.com, carissa@beallandburkhardt.com

  •    Alicia Clough      aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

  •    Marc S Cohen        mscohen@loeb.com, klyles@loeb.com

  •    Alec S DiMario       alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoalsLmhllp.com

  •    Karl J Fingerhood        karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

  •    H Alexander Fisch        Alex.Fisch@doj.ca.gov

  •    Don Fisher       dfisher@ptwww.com, tblack@ptwww.com

  •    Brian D Fittipaldi      brian.fittipaldi@usdoj.gov

  •    Gisele M Goetz       gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

  •    Karen L Grant        kgrant@silcom.com

  •    Ira S Greene      Ira.Greene@lockelord.com

  •    Matthew C. Heyn         Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

  •    Brian L Holman        b.holman@musickpeeler.com

  •    G►•ic P Israel    eisrael@dgdk,com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

   •   Razmig Izakelian        razmigizakelian@quinnemanuel.com

   •   Alan H Katz       akatz@lockelord.com

   •   John C Keith       john.keith@doj.ca.gov

   •   Jeannie Kim       jkim@friedmanspring.com

   •   Brian M Metcalf        bmetcalf@omm.com

   •   David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   •   Darren L Patrick        dpatrick@omm.com, darren-patrick-1373@ecfpacerpro.com

   •   Jeffrey N Pomerantz         jpomerantz@pszjlaw.com

   •   Todd C. Ringstad        Becky@ringstadlaw.com, arlene@ringstadlaw.com

   •   Mitchell E Rishe       mitchell.rishe@doj.ca.gov

   •   Daniel A Solitro      dsolitro@lockelord.com, ataylor2@lockelord.com

   •   Ross Spence rocs@snowspencelaw.com,
       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                   Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                                       Desc
                                               Main Document     Page 25 of 26
   •    Jennifer Taylor       jtaylor@omm.com

   •    John N Tedford        jtedford@dgdk.com, danninggill@gmail.com;jtedford@ec£inforuptcy.com

   •    Salina R Thomas         bankruptcy@co.kern.ca.us

   •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

   •    Fred Whitaker        lshertzer@cwlawyers.com

   •    William ~. Winfield         wwinfield@calattys.com, scuevas@calariys.com

   •    Emily Young        pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

2. SERVED BY UNITED STATES MAIL:

20 LARGEST CREDITORS




 Santa Barbara County Treasurer-Tax               Allen Matkins Leck Gamble                          Diamond McCarthy LLP
 Collector                                        865 South Figueroa Street                          909 Fannin Street
 105 E. Anapamu St., Suite 109                    Suite 800                                          37th Floor Two Houston Center
 Santa Barbara, CA 93102                          Los Angeles, CA 90017-2543                         Houston, Texas 77010


                                                  Akin Gump Straus Hauer &Feld
Santa Barbara County-APCD                                                                            Santa Barbara County P&D
                                                  1999 Avenue ofthe Stars
260 NORTH SAN ANTONIO RD.,                                                                           123 East Anapamu Street
                                                  Suite 600
SANTA BARBARA,CA 93110                                                                               Santa Barbara, CA 93101
                                                  Los Angeles, CA 90067


 W. J. Kenny Corp.                                                                                   Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T               PG&E
                                                                                                     CIO M H Whittier Corp.
 Bank                                             77 Beale St
                                                                                                     1600 Huntington Drive
 One M&T Plaza                                    San Francisco, CA 94177
                                                                                                     South Pasadena, CA 91030
 Buffalo, NY 14203

                                                  J. P. Morgan-Chase
                                                                                                     WEST COAST WELDING &
 William W. Jenny Jr.                             Attn: Michael Kemey
                                                                                                     CONSTR.I
 5101 East Camino Alisa                           450 West 33rd Street, 15th Floor
                                                                                                     2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                 Ref: 030057 Nassau Assoc-Saba
                                                                                                     Oxnard, CA 93030
                                                  New York, NY 10041


                                                                                                     Larsen O'Brien LLP
 Sherrill A. Schoepe                              Andrew Kurth LLF
                                                                                                     555 South Flower
 14974 Adams Dr.                                  600 Travis Suite 4200
                                                                                                     Suite 4400
 Pauma Valley, CA 92061                           Houston, TX 77002
                                                                                                     Los Angeles, CA 90071



 Victory Oil                                      California Department of Conservation              Diane T. Walker
 222 West 6th Street. Suite 1010                  801 K Street                                       748 Oceanville Road
 San Pedro, CA 90731                              Sacramento, CA 95814                               Stonington, ME 04681-9714




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 510 Filed 11/14/19 Entered 11/14/19 16:21:17                                      Desc
                                               Main Document     Page 26 of 26

Stoner Family Trust
                                                Charles C. Albright Trustee
James G. Sanford Trustee
                                                729 West 16th Street #B8
100 West Liberty Street. Suite 900
                                                Costa Mesa, CA 92627
Reno, NV 89501


OFFICIAL COMMITTEE OF UNSECURED CREDITORS


                                                Fscolle Tenants in Common
Brian Corson                                                                                       Pacific Petroleum California, Inc.
                                                215 N. Lincoln Street
2990 Lichen Place                                                                                  POB 2646
                                                Santa Maria, CA 93458                              Santa Maria, CA 93457
Templeton, CA 93465                             Attn: Vincent T. Martinez


REQUESTS FOR SPECIAL NOTICE

                                                Attorneys for Eller Family
Attorneys for Qu ganko                          Cummins &White, LLP                                 William Winfield
Philip W. Ganong                                Attn: Fred M. Whitaker, P.C.                        Nelson Comis Kettle &Kinney LLP
Ganong Law                                      Ashley Bolduc                                       300 e. Esplanade Drive, Suite 1170
930 Trustun Avenue, Suite 102                   2424 S.E. Bristol Street, Suite 300                 Oxnard, CA 93036
Bakersfield, CA 93301                           Newport Beach, CA 92660




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
